Title: From Thomas Jefferson to Benjamin Banneker, 30 August 1791
From: Jefferson, Thomas
To: Banneker, Benjamin



Sir
Philadelphia Aug. 30. 1791.

I thank you sincerely for your letter of the 19th. instant and for the Almanac it contained. No body wishes more than I do to see such proofs as you exhibit, that nature has given to our black brethren, talents equal to those of the other colours of men, and that the appearance of a want of them is owing merely to the degraded  condition of their existence both in Africa and America. I can add with truth that no body wishes more ardently to see a good system commenced for raising the condition both of their body and mind to what it ought to be, as fast as the imbecillity of their present existence, and other circumstances which cannot be neglected, will admit.—I have taken the liberty of sending your almanac to Monsieur de Condorcet, Secretary of the Academy of sciences at Paris, and member of the Philanthropic society because I considered it as a document to which your whole colour had a right for their justification against the doubts which have been entertained of them. I am with great esteem, Sir Your most obedt. humble servt.,

Th: Jefferson

